UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RANDOLPH S. KOCH,                         )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )                  Civil Action No. 12-0301 (PLF)
                                          )
MARY L. SCHAPIRO,                         )
   Chair, Securities and Exchange         )
   Commission, et al.,                    )
                                          )
              Defendants.                 )
__________________________________________)


                          MEMORANDUM OPINION AND ORDER

               The court of appeals remanded this case for the Court to “determine whether,

based on appellant’s response to the order to show cause and the attachments thereto, the notice

of appeal was in fact timely filed.” The Court concludes that it was.

               Plaintiff is proceeding pro se in this matter. His response to the order to show

cause and its attachments sufficiently demonstrate that plaintiff’s notice of appeal was timely

filed on August 11, 2014. It was hand-delivered to the courthouse that day after the Clerk’s

Office had closed. Plaintiff’s courier, however, apparently neglected to time-stamp the notice of

appeal. Because the notice of appeal was filed after-hours, the lack of a time-stamp caused the

District Court’s Clerk’s Office to enter the notice of appeal on August 12, 2014. It is therefore

hereby

               ORDERED that plaintiff’s notice of appeal be considered timely filed; and it is
               FURTHER ORDERED that the Clerk of this Court is directed to transmit to the

court of appeals a copy of this order.

               SO ORDERED.




                                                  /s/_______________________________
                                                  PAUL L. FRIEDMAN
DATE: January 30, 2015                            United States District Judge